Case 5:20-cr-00052-H-BQ Document 101 Filed 07/31/20                  Page 1 of 1 PageID 186



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDTVISION

I,'NITED STATES OF AMERICA,
   Plainti-ff.

                                                             NO. 5:20-CR-O52-03-H

ANGELICA CORTEZ          (3),
   Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE UNTTED STATES MAGISTRATE JUDGE
                           CONCERI{ING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned      District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

        Sentence will be imposed in accordance with the Court's scheduling order.

        SO ORDERED.

        oateamynl       ,zo2o.



                                              JAME         SLEY
                                                         STATES DISTRICT JUDGE
